IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KENNETH W. ASHFORD,                       : No. 77 MM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
MICHAEL W. FLANNELLY, THOMAS R.           :
PEREZ, A. TAYLOR WILLIAMS,                :
                                          :
                   Respondents            :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of July, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.